                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


JULIA SHADDEN,                          )                   3:19-cv-00469-MMD-WGC
                                        )
                  Plaintiff,            )                   MINUTES OF THE COURT
                                        )
        vs.                             )                   August 26, 2019
                                        )
SLOTWORLD, INC., et al.,                )                   NOTICE OF REMITTAL
                                        )                   OF DISQUALIFICATION
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER               REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Magistrate Judge William Cobb discloses that he was formerly a shareholder in the law firm
which represents the Defendants i.e., Erickson, Thorpe & Swainston, Ltd. (the "Firm"). Defendant’s
counsel, Rebecca Bruch, Esq., was a shareholder in the Firm at the time of Judge Cobb's departure
from the Firm in approximately September 2011. Judge Cobb, however, continues to be a
beneficiary in the Erickson, Thorpe & Swainston, Ltd. Profit Sharing Plan, the trustees of which plan
are John A. Aberasturi, John C. Boyden and Brent R. Ryman. To the best of Judge Cobb's
knowledge, Rebecca Bruch is not a trustee of the Plan.

        Judge Cobb is bound by the Cannons of the Code of Conduct adopted by the Judicial
Conference of the United States. Canon 3(C) states that a judge should disqualify him or herself in
a proceeding in which the judge's impartiality might be reasonably questioned. According to
Advisory Opinion No. 24, Committee on Codes of Conduct, absent other circumstances and
generally speaking, after a passage of at least two years, the judge may preside over cases involving
attorney's from the judge's former law firm. It has been more than 4 years since Judge Cobb practiced
with Ms. Bruch. Thus, the Code of Conduct would not necessarily preclude Judge Cobb from
presiding over a case wherein Ms. Bruch is counsel of record.

///

///
MINUTES OF THE COURT
3:19-cv-00469-MMD-WGC
August 26, 2019
Page Two


        According to § 3.3-2 of the Compendium of Selected Opinions, "a judge should recuse
(subject to remittal) from cases handled by a former law firm that continues to manage the judge's
pension and retirement accounts. * * *" Because of Judge Cobb's continued participation in the
Firm's Profit Sharing Plan, Judge Cobb should recuse himself. However, that recusal is "Subject to
Remittal." According to Canon 3D,

           "instead of withdrawing from the proceeding, a judge disqualified by Canon
           3C(1) may...disclose on the record the basis of disqualification. The judge
           may participate in the proceeding if, after that disclosure, the parties and their
           lawyers have an opportunity to confer outside the presence of the judge, all
           agree in writing or on the record that the judge should not be disqualified, and
           the judge is then willing to participate. The agreement should be incorporated
           into the record."

        This Notice of Remittal of Disqualification affords the parties and their lawyers the
opportunity to discuss whether they are willing to agree in writing that Judge Cobb should not be
disqualified. If all parties and counsel agree Judge Cobb shall not be disqualified, they shall jointly
file with the court a Notice to that effect. The Notice should be signed by the party's attorney and
filed with the court on or before October 4, 2019. If any of the lawyers or parties do not so agree,
nothing shall be filed with the court by any party or lawyer, and after October 4, 2019, Judge Cobb
will recuse himself and the case will be re-assigned to another magistrate judge.

       IT IS SO ORDERED.

                                                        DEBRA K. KEMPI, CLERK

                                                        By:        /s/
                                                                Deputy Clerk
